Case: 15-60913      Document: 00513631270         Page: 1    Date Filed: 08/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60913                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          August 10, 2016
CITI TRENDS, INCORPORATED,                                                 Lyle W. Cayce
                                                                                Clerk
              Petitioner/Cross-Respondent

v.

NATIONAL LABOR RELATIONS BOARD,

              Respondent/Cross-Petitioner




                   On Petition for Review and Cross-Application
                       for Enforcement of an Order of the
                         National Labor Relations Board
                             NLRB No. 10-CA-133697


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       A panel of the National Labor Relations Board declared Petitioner/Cross-
Respondent Citi Trends, Incorporated’s Mandatory Arbitration Agreement
unlawful because it “requires employees to waive their right to maintain class
or collective actions in all forums, whether arbitral or judicial.” Citi Trends




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-60913       Document: 00513631270         Page: 2     Date Filed: 08/10/2016



                                       No. 15-60913
petitions for review of the Board’s order. The Board has filed a cross-
application for enforcement of its order.
       The Board concedes, as it must, that its order contravenes our published
decisions in D.R. Horton, Inc. v. NLRB 1 and Murphy Oil USA, Inc. v. NLRB, 2
which hold that “an employer does not engage in unfair labor practices by
maintaining and enforcing an arbitration agreement prohibiting employee
class or collective actions and requiring employment-related claims to be
resolved through individual arbitration.” 3 Although the Board asks us to
reconsider our holdings in D.R. Horton and Murphy Oil, this Court is bound by
its prior published decisions. 4
       Citi Trends’s petition for review of the Board’s order is therefore
GRANTED. The Board’s cross-application for enforcement of its order is hereby
DENIED.




       1 737 F.3d 344 (5th Cir. 2013).
       2 808 F.3d 1013 (5th Cir. 2015).
       3 Id. at 1016 (citing D.R. Horton, 737 F.3d at 362).
       4 Chesapeake Energy Corp. v. NLRB, 633 F. App’x 613, 615 (5th Cir. 2016) (“[T]he

Board vigorously . . . urges this court to reconsider its decision in D.R. Horton. But because
this court’s rule of orderliness prevents one panel from overruling the decision of a prior
panel, we simply note that no intervening change in the law permits reconsideration of our
precedent.” (internal citations, quotation marks, and brackets omitted)).
                                              2